Citation Nr: 1336038	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  10-32 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an earlier effective date for the Veteran's assigned 100 percent evaluation for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Son



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from August 1950 to August 1953.  The Veteran died in March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2012, the appellant testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issue on appeal was adequately explained to her and the submission of evidence which she may have overlooked and which would be advantageous to her position was suggested.  See 38 C.F.R. § 3.103(c) (2012). 

The appellant's statements and testimony may be construed as raising the issue of entitlement to dependency and indemnity compensation based upon clear and unmistakable error in a November 1953 rating decision; however, these matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The appellant was notified of the duties to assist and of the information and evidence necessary to substantiate her claim by correspondence dated in June 2007.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim.  38 C.F.R. § 3.159 (2012).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  Records held within VA control are considered to be a part of the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In this case, the appellant asserted that the service-connected disabilities for which the Veteran was awarded compensation in a May 2006 rating decision effective from March 10, 2006, had existed for many years.  She noted that after service connection was established in November 1953 based upon his initial claim he received private medical care, but that he had returned to the Tampa, Florida, VA for treatment in 1999.  She asserted, in essence, that those VA treatment records may include evidence pertinent to her claim that an earlier effective date is warranted.  Therefore, the Board finds that additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain all available VA treatment records dated from 1999, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the appellant cannot be obtained she should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) explain that she is ultimately responsible for providing the evidence.

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be readjudicated with consideration of all the evidence of record.  If any benefit sought remains denied, the appellant and her representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


